DAVIDSON, P. J.
Appellant was convicted of murder in the second degree; his punishment being assessed at 10 years in the penitentiary.
The record is before us without any bills of exceptions to the introduction of evidence, and there is no criticism of the charge, either in bill of exceptions or in the motion for new trial. The motion for new trial contains three grounds, each alleging that the court erred in permitting the three witnesses named in said grounds to testify, because it is claimed that each one of them was disqualified by reason of the fact they did not understand or appreciate the obligations of an oath. These grounds are in no way verified, and therefore cannot be considered. The mere statement of the matters as grounds of the motion does not verify in such manner that this court can pass upon them. The motion for new trial does not attack the sufficiency of the evidence, nor criticise the charge. We are of opinion the evidence is sufficient to support the judgment. The statement of facts is in a very confused condition, and much of it seems to be disconnected and unsatisfactory in every way; but there is evidence sufficient to justify the verdict of the jury.
Finding no reversible error in the record, the judgment is affirmed.